Citation Nr: 1138118	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-03 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to specially adapted housing.

2.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from February 1962 to May 1975 and from December 1980 to November 1989, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision rendered by the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the claims folder shows that the Veteran has been diagnosed as having ischemic heart disease.  On October 13, 2009, in accordance with authority provided in 38 U.S.C.A. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  Here, in light of the recent amendment to 38 U.S.C.A § 1116, and given the evidence indicating that the Veteran has ischemic heart disease, the Board finds that the record raises a claim of entitlement service connection for ischemic heart, which is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to specially adapted housing and entitlement to automobile and adaptive equipment or for adaptive equipment only.  He contends that in addition to his other service-connected disabilities, peripheral vascular disease in his bilateral lower extremities has caused loss of use of his lower extremities.  He has submitted a medical statement from a private physician who opined that the Veteran's poor circulation, in addition to his service-connected diabetes mellitus, COPD, and peripheral neuropathy causes him to be unable to walk or stand.

The Board finds that the March 2008 statement of the Veteran's representative raised a claim of entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to service-connected chronic obstructive pulmonary disease (COPD), which is inextricably intertwined with the Veteran's pending certified appeal and is thus inextricably intertwined.  Thus, the Board finds that this issue is inextricably intertwined with the claims currently on appeal, and must be considered together with those claims. 

As such, the Veteran's claims for specially adapted housing and for automobile and adaptive equipment or for adaptive equipment only are inextricably intertwined with his claim for service connection for peripheral vascular disease of the bilateral lower extremities.  A favorable decision on the service connection claim could impact upon the Veteran's claims for adapted housing or automobile and adaptive equipment or adaptive equipment only.  Accordingly, these claims must be considered together.  Therefore, a decision by the Board on the claims would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Moreover, review of the claims file indicates that the Veteran likely receives ongoing VA medical treatment; however, VA records are current only through February 2007.  Indeed in his April 2007 Notice of Disagreement, he reported that treatment records were available from the VA Medical Center (VAMC) in Biloxi, as well as from the VA outpatient clinic.  The RO must ensure that all pertinent VA treatment records, dated since February 2007, are associated with the record.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes that the Veteran was afforded a VA examination in January 2009 for purposes of determining eligibility for specially adapted housing and entitlement to automobile and adaptive equipment or for adaptive equipment only.  In light of the outstanding treatment records and given the newly raised service connection claim, the Board finds that he should be afforded a contemporaneous VA examination for his claims after any outstanding VA outpatient treatment records are associated with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his service-connected disabilities.  Any records that are not currently included in the claims file should be obtained, including VA treatment records dated from February 2007 to the present, including those that are located at the VAMC VA OPC in Biloxi.  After securing any necessary authorizations for release of this information, the RO should seek to obtain copies of all records referred to by the Veteran.  

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his service-connected disabilities and their impact on his locomotion.  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of his peripheral vascular disease of the lower extremities.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's peripheral vascular disease of the lower extremities had its onset during service or developed within one year of his discharge from active service.  The examiner should also comment as to whether it is at least as likely as not that the Veteran's peripheral vascular disease is related to a service-connected disability(ies), to specifically include his COPD, diabetes mellitus and heart disease.   

4.  After any additional medical records are obtained, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected disabilities.  The claims folder, a copy of this Remand, and any newly obtained treatment records must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be conducted.

The examiner should provide an assessment of the current nature and severity of the Veteran's service-connected disabilities.  The examiner is asked specifically to state whether the Veteran has (a) permanently lost the use of both of his feet; (b) lost the use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (c) whether the Veteran has lost the use of one lower extremity together with the loss of use of one upper extremity which so affects the functions of balance or propulsion so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; and/or (d) whether the Veteran has lost the use of both upper extremities such as to preclude the use of the arms at or above the elbow.  

The examiner should prepare a printed report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the private medical opinions and the Veteran's lay assertions.   

5.  Adjudicate the Veteran's intertwined claim of service connection for PVD of the lower extremities.  Thereafter, readjudicate the appeal.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

